Name: Council Decision 2013/183/CFSP of 22Ã April 2013 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2010/800/CFSP
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  criminal law;  international trade;  technology and technical regulations;  international security
 Date Published: 2013-04-23

 23.4.2013 EN Official Journal of the European Union L 111/52 COUNCIL DECISION 2013/183/CFSP of 22 April 2013 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2010/800/CFSP THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 22 December 2010, the Council adopted Decision 2010/800/CFSP concerning restrictive measures against the Democratic People's Republic of Korea (1) (the DPRK) which, inter alia, implemented United Nations Security Council Resolution (UNSCR) 1718 (2006) and 1874 (2009). (2) On 19 December 2011, the Council adopted Decision 2011/860/CFSP (2) which amended Decision 2010/800/CFSP. (3) On 12 February 2013, the DPRK carried out a nuclear test, in violation of its international obligations under UNSCR 1718 (2006), 1874 (2009) and 2087 (2013), and which represents a serious threat to regional and international peace and security. (4) On 18 February 2013, the Council adopted Decision 2013/88/CFSP (3) which amended Decision 2010/800/CFSP and inter alia implemented UNSCR 2087 (2013). (5) On 7 March 2013, the UN Security Council adopted UNSCR 2094 (2013), condemning in the strongest terms the nuclear test conducted by the DPRK on 12 February 2013 in violation and flagrant disregard of the relevant UNSC Resolutions. (6) In addition, UNSCR 2094 (2013) extends the obligation to prevent any transfers to the DPRK of technical training, advice, services or assistance as imposed in paragraph 8(c) of UNSCR 1718 (2006) to the items, materials, equipment, goods and technology as referred to in paragraph 20 of UNSCR 2094 (2013) and to the items referred to in paragraph 22 of that Resolution, and notes that these measures also apply to brokering or intermediary services. (7) UNSCR 2094 (2013) also extends the financial restrictions provided for by paragraph 8 (d) of UNSCR 1718 (2006) to additional persons and entities and to persons and entities acting on behalf of, or at the direction of designated persons and entities, and to entities owned or controlled by them. (8) UNSCR 2094 (2013) also extends the travel restrictions provided for by paragraph 8 (e) of UNSCR 1718 (2006) to additional persons and to persons acting on behalf of, or at the direction of designated persons. (9) In addition, UNSCR 2094 (2013) sets out that the travel restrictions provided for by paragraph 8 (e) of UNSCR 1718 (2006) shall also apply to persons whom a State determines are working on behalf of, or at the direction of a designated person or entity, or assisting the evasion of sanctions or violating the provisions of UNSCR 1718 (2006), 1874 (2009), 2087 (2013) or 2094 (2013). (10) UNSCR 2094 (2013) also determines that a DPRK national working on behalf of, or at the direction of a designated person or entity, or assisting the evasion of sanctions or violating the provisions of UNSCR 1718 (2006), 1874 (2009), 2087 (2013) or 2094 (2013), shall be expelled. (11) Furthermore, UNSCR 2094 (2013) decides that States shall prevent the provision of financial services or the transfer to, through or from their territories of any financial or other assets or resources, including bulk cash, in relation to activities that could contribute to the DPRKs nuclear or ballistic missile programmes, or other activities prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013) or 2094 (2013), or to the evasion of measures imposed by those Resolutions. (12) UNSCR 2094 (2013) also calls upon States to take measures to prohibit in their territories the opening of new branches, subsidiaries, or representative offices of DPRK banks and to prohibit DPRK banks from establishing new joint ventures and from taking an ownership interest in, or establishing or maintaining correspondent relationships with banks in their jurisdiction. Equally, States should take measures to prohibit the opening of representative offices or subsidiaries or banking accounts in the DPRK by banks within their territories or under their jurisdiction. (13) In addition, UNSCR 2094 (2013) prohibits the provision of public financial support for trade with the DPRK where such financial support could contribute to the DPRKs nuclear or ballistic missile programmes, or other activities prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013) or 2094 (2013), or to the evasion of measures imposed by those Resolutions. (14) UNSCR 2094 (2013) also imposes an obligation to inspect all cargo originating in the DPRK, or that is destined for the DPRK, or brokered or facilitated by the DPRK or its nationals, or by individuals or entities acting on their behalf, where there are reasonable grounds to believe the cargo contains prohibited items. Where a vessel refuses an inspection, it shall be denied entry. (15) UNSCR 2094 (2013) also calls upon States to deny permission to any aircraft to take off from, land in or overfly their territory, if there are reasonable grounds to believe that the aircraft contains prohibited items. (16) UNSCR 2094 (2013) also extends the prohibition on the supply, sale or transfer of certain military items and technology as set out in paragraphs 8(a) and (b) of UNSCR 1718 (2006) to additional items and technology. (17) Moreover, UNSCR 2094 (2013) also calls upon all States to prevent the supply, sale or transfer to or from the DPRK or its nationals of any item if the State determines that such item could contribute to the DPRKs nuclear or ballistic missile programmes, or to activities prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013) or 2094 (2013). (18) UNSCR 2094 (2013) clarifies the term luxury goods . (19) UNSCR 2094 (2013) also calls upon all States to exercise enhanced vigilance over DPRK diplomatic personnel. (20) This Decision respects the fundamental rights and observes the principles recognised in particular by the Charter of Fundamental Rights of the European Union and in particular the right to an effective remedy and to a fair trial, the right to property and the right to the protection of personal data. This Decision should be applied in accordance with those rights and principles. (21) This Decision also fully respects the obligations of Member States under the Charter of the United Nations and the legally binding nature of Security Council Resolutions (22) For the sake of clarity, Decision 2010/800/CFSP should be repealed and replaced by a new Decision. (23) Further action by the Union is needed in order to implement certain measures, HAS ADOPTED THIS DECISION: CHAPTER I EXPORT AND IMPORT RESTRICTIONS Article 1 1. The direct or indirect supply, sale or transfer of the following items and technology, including software, to the DPRK by nationals of Member States or through or from the territories of Member States, or using the flag vessels or aircraft of Member States, shall be prohibited, whether or not originating in the territories of the Member States: (a) arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment and spare parts for the aforementioned, with the exception of non-combat vehicles which have been manufactured or fitted with materials to provide ballistic protection, intended solely for protective use of personnel of the Union and its Member States in the DPRK; (b) all items, materials, equipment, goods and technology as determined by the Security Council or the Committee established pursuant to paragraph 12 of UNSCR 1718 (2006) (the §Sanctions Committee §) in accordance with paragraph 8(a)(ii) of UNSCR 1718 (2006), paragraph 5(b) of UNSCR 2087 (2013) and paragraph 20 of UNSCR 2094 (2013), which could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes; (c) certain other items, materials, equipment, goods and technology which could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes or which could contribute to its military activities, which shall include all dual-use goods and technology listed in Annex I to Council Regulation (EC) No 428/2009 of 5 May 2009 setting up a Community regime for the control of exports, transfer, brokering and transit of dual-use items (4). The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision; (d) certain key components for the ballistic-missile sector, such as certain types of aluminum used in ballistic-missile related systems. The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision; (e) any other item that could contribute to the DPRKs nuclear or ballistic missile programmes, activities prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013) or 2094 (2013) or by this Decision, or to the evasion of measures imposed by these UNSC Resolutions or by this Decision. The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision. 2. It shall also be prohibited to: (a) provide technical training, advice, services, assistance or brokering services, or other intermediary services, related to items and technology referred to in paragraph 1 or to the provision, manufacture, maintenance and use of those items, directly or indirectly to any person, entity or body in, or for use in, the DPRK; (b) provide financing or financial assistance related to items and technology referred to in paragraph 1, including, in particular, grants, loans and export credit insurance, as well as insurance and reinsurance, for any sale, supply, transfer or export of these items and technology, or for the provision of related technical training, advice, services, assistance, or brokering services, directly or indirectly to any person, entity or body in, or for use in, the DPRK; (c) to participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibition referred to in points (a) and (b). 3. The procurement from the DPRK by nationals of Member States, or using the flag vessels or aircraft of Member States, of items or technology referred to in paragraph 1, as well as the provision to nationals of Member States by the DPRK of technical training, advice, services, assistance, financing and financial assistance referred to in paragraph 2, shall also be prohibited, whether or not originating in the territory of the DPRK. Article 2 The direct or indirect sale, purchase, transportation or brokering of gold and precious metals, as well as of diamonds, to, from or for the Government of the DPRK, its public bodies, corporations and agencies, the Central Bank of the DPRK, as well as to, from or for persons and entities acting on their behalf or at their direction, or entities owned or controlled by them shall be prohibited. The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision. Article 3 The delivery of newly printed or minted or unissued DPRK denominated banknotes and coinage to or for the benefit of the Central Bank of the DPRK shall be prohibited. Article 4 The direct or indirect supply, sale or transfer of luxury goods to the DPRK by nationals of Member States or through or from the territories of Member States, or using the flag vessels or aircraft of Member States, shall be prohibited whether originating or not in the territories of Member States. The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision. CHAPTER II RESTRICTIONS ON FINANCIAL SUPPORT FOR TRADE Article 5 Member States shall not provide public financial support for trade with the DPRK, including the granting of export credits, guarantees or insurance, to their nationals or entities involved in such trade, where such financial support could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes or activities, or other activities prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013) or 2094 (2013) or by this Decision, or to the evasion of measures imposed by those Resolutions or by this Decision. CHAPTER III FINANCIAL SECTOR Article 6 Member States shall not enter into new commitments for grants, financial assistance or concessional loans to the DPRK, including through their participation in international financial institutions, except for humanitarian and developmental purposes directly addressing the need of the civilian population or the promotion of denuclearisation. Member States shall also exercise vigilance with a view to reducing current commitments and, if possible, putting an end to them. Article 7 1. In order to prevent the provision of financial services or the transfer to, through, or from the territory of Member States, or to or by nationals of Member States or entities organised under their laws, or persons or financial institutions within their jurisdiction, of any financial or other assets or resources, including bulk cash, that could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes or activities, or other activities prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013) or 2094 (2013) or by this Decision, or to the evasion of measures imposed by those Resolutions or by this Decision, Member States shall exercise enhanced monitoring, in accordance with their national authorities and legislation, of the activities of financial institutions within their jurisdiction with: (a) banks domiciled in the DPRK; (b) branches and subsidiaries within the jurisdiction of the Member States of banks domiciled in the DPRK, as listed in Annex IV; (c) branches and subsidiaries outside the jurisdiction of the Member States of banks domiciled in the DPRK, as listed in Annex V; and (d) financial entities that are neither domiciled in the DPRK nor within the jurisdiction of the Member States but are controlled by persons and entities domiciled in the DPRK, as listed in Annex V, in order to avoid such activities contributing to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes or activities. 2. For the above purpose, financial institutions shall be required, in their activities with banks and financial entities set out in paragraph 1, to: (a) exercise continuous monitoring over account activity, including through their programmes on customer due diligence and under their obligations relating to money-laundering and financing of terrorism; (b) require that all information fields of payment instructions which relate to the originator and beneficiary of the transaction in question be completed, and if that information is not supplied, refuse the transaction; (c) maintain all records of transactions for a period of five years and make them available to national authorities on request; (d) if they suspect or have reasonable grounds to suspect that funds could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes or activities, promptly report their suspicions to the Financial Intelligence Unit (FIU) or another competent authority designated by the Member State concerned. The FIU or such other competent authority shall have access, directly or indirectly, on a timely basis to the financial, administrative and law enforcement information that it requires to undertake this function properly, including the analysis of suspicious transaction reports. Article 8 1. The opening of new branches, subsidiaries, or representative offices of DPRK banks, including the Central Bank of DPRK, its branches and subsidiaries, and of other financial entities referred to in Article 7(1), in the territories of Member States shall be prohibited. 2. It shall be prohibited for DPRK banks, including the Central Bank of DPRK, its branches and subsidiaries, and for other financial entities referred to in Article 7(1): (a) to establish new joint ventures with banks under the jurisdiction of Member States; (b) to take an ownership interest in banks under the jurisdiction of Member States; (c) to establish correspondent banking relationships with banks under the jurisdiction of Member States; (d) to maintain correspondent banking relationships with banks under the jurisdiction of Member States if Member States have information that provides reasonable grounds to believe that this could contribute to the DPRKs nuclear or ballistic missiles programmes or other activities prohibited by UNSC Resolutions 1718(2006), 1874(2009), 2087(2013) or 2094(2013) or by this Decision, or to the evasion of measures imposed by those UNSC Resolutions or by this Decision. 3. Financial institutions within the territories of Member States or under their jurisdiction shall be prohibited from opening representative offices, subsidiaries, branches or banking accounts in the DPRK. Article 9 The direct or indirect sale or purchase of, or brokering or assistance in the issuance of DPRK public or public-guaranteed bonds issued after 18 February 2013 to and from the Government of the DPRK, its public bodies, corporations and agencies, the Central Bank of the DPRK, or banks domiciled in the DPRK, or branches and subsidiaries within and outside the jurisdiction of Member States of banks domiciled in the DPRK, or financial entities that are neither domiciled in the DPRK nor within the jurisdiction of the Member States, but are controlled by persons and entities domiciled in the DPRK as well as any persons and entities acting on their behalf or at their direction, or entities owned or controlled by them, shall be prohibited. CHAPTER IV TRANSPORT SECTOR Article 10 1. Member States shall inspect, in accordance with their national authorities and legislation and consistent with international law, all cargo to and from the DPRK in their territory, or transiting through their territory, or cargo brokered or facilitated by the DPRK or DPRK nationals, or persons or entities acting on their behalf, including at their airports and seaports, if they have information that provides reasonable grounds to believe that the cargo contains items whose supply, sale, transfer or export is prohibited under UNSCR 1718 (2006), 1874 (2009), 2087 (2013) or 2094 (2013) or under this Decision. 2. Member States shall inspect vessels, with the consent of the flag State, on the high seas, if they have information that provides reasonable grounds to believe that the cargo of such vessels contains items whose supply, sale, transfer or export is prohibited under this Decision. 3. Member States shall cooperate, in accordance with their national legislation, with inspections pursuant to paragraphs 1 and 2. 4. Aircrafts and vessels transporting cargo to and from the DPRK shall be subject to the requirement of additional pre-arrival or pre-departure information for all goods brought into or out of a Member State. 5. In cases where inspection referred to in paragraphs 1 and 2 is undertaken, Member States shall seize and dispose of items whose supply, sale, transfer or export is prohibited under this Decision in accordance with paragraph 14 of UNSCR 1874 (2009) and paragraph 8 of UNSCR 2087 (2013). 6. Member States shall deny entry into their ports of any vessel that has refused to allow an inspection after such an inspection has been authorized by the vessels flag State, or if any DPRK-flagged vessel has refused to be inspected pursuant to paragraph 12 of UNSCR 1874 (2009). 7. Paragraph 6 shall not apply where entry is required for the purpose of an inspection, or in the case of an emergency or in the case of return to its port of origin. Article 11 1. Member States shall deny permission to land in, take off from or overfly their territory to any aircraft, if they have information that provides reasonable grounds to believe that the cargo contains items whose supply, sale, transfer or export is prohibited under UNSCR 1718 (2006), 1874 (2009), 2087 (2013) or 2094 (2013) or under this Decision. 2. Paragraph 1 shall not apply in the case of an emergency landing. Article 12 The provision by nationals of Member States or from the territories of Member States of bunkering or ship supply services, or other servicing of vessels, to DPRK vessels shall be prohibited if they have information that provides reasonable grounds to believe that the vessels carry items whose supply, sale, transfer or export is prohibited under this Decision unless provision of such services is necessary for humanitarian purposes or until the cargo has been inspected, and seized and disposed of if necessary, in accordance with Article 10 (1), (2) and (5). CHAPTER V RESTRICTIONS ON ADMISSION AND RESIDENCE Article 13 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of: (a) the persons designated by the Sanctions Committee or by the Security Council as being responsible for, including through supporting or promoting, the DPRK's policies in relation to its nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes, together with their family members, or persons acting on their behalf of or at their direction, as listed in Annex I; (b) the persons not covered by Annex I, as listed in Annex II: (i) who are responsible for, including through supporting or promoting, the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes or persons acting on their behalf, or at their direction, (ii) who provide financial services or the transfer to, through, or from the territory of Member States, or involving nationals of Member States or entities organised under their laws, or persons or financial institutions in their territory, of any financial or other assets or resources that could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes, (iii) who are involved in, including through the provision of financial services, the supply to or from the DPRK of arms and related material of all types, or the supply to the DPRK of items, materials, equipment, goods and technology which could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes; (c) the persons not covered by Annex I or Annex II working on behalf or at the direction of a person or entity listed in Annex I or Annex II or persons assisting the evasion of sanctions or violating the provisions of UNSCR 1718 (2006), 1874 (2009), 2087 (2013) or 2094 (2013) or of this Decision, as listed in Annex III to this Decision. 2. Paragraph 1(a) shall not apply where the Sanctions Committee determines on a case-by-case basis that such travel is justified on the grounds of humanitarian need, including religious obligations, or where the Sanctions Committee concludes that an exemption would otherwise further the objectives of UNSCR 1718 (2006), 1874 (2009), 2087 (2013) or 2094 (2013). 3. Paragraph 1 shall not oblige a Member State to refuse its own nationals entry into its territory. 4. Paragraph 1 shall be without prejudice to cases where a Member State is bound by an obligation of international law, namely: (a) as a host country of an international intergovernmental organisation; (b) as a host country to an international conference convened by, or under the auspices of, the United Nations; (c) under a multilateral agreement conferring privileges and immunities; (d) under the 1929 Treaty of Conciliation (Lateran pact) concluded by the Holy See (State of the Vatican City) and Italy. 5. Paragraph 4 shall also be considered as applying in cases where a Member State is host country of the Organisation for Security and Cooperation in Europe (OSCE). 6. The Council shall be duly informed in all cases where a Member State grants an exemption pursuant to paragraphs 4 or 5. 7. Member States may grant exemptions from the measures imposed in paragraph 1(b) where travel is justified on the grounds of urgent humanitarian need, or on grounds of attending intergovernmental meetings, including those promoted by the Union, or hosted by a Member State holding the Chairmanship in office of the OSCE, where a political dialogue is conducted that directly promotes democracy, human rights and the rule of law in the DPRK. 8. A Member State wishing to grant exemptions referred to in paragraph 7 shall notify the Council thereof in writing. The exemption shall be deemed to be granted unless one or more of the Council Members raises an objection in writing within two working days of receiving notification of the proposed exemption. Should one or more of the Council Members raise an objection, the Council, acting by a qualified majority, may decide to grant the proposed exemption. 9. Paragraph 1(c) shall not apply in case of transit of representatives of the Government of the DPRK to the United Nations Headquarters to conduct United Nations business. 10. In cases where, pursuant to paragraphs 4, 5, 7 and 9 a Member State authorises the entry into, or transit through, its territory of persons listed in Annex I, II or III, the authorisation shall be limited to the purpose for which it is given and to the persons concerned thereby. 11. Member States shall exercise vigilance and restraint regarding the entry into, or transit through their territories of individuals working on behalf or at the direction of a designated individual or entity as listed in Annex I. Article 14 1. Member States shall expel DPRK nationals whom they determine are working on behalf of, or at the direction of a person or entity listed in Annex I or Annex II, or whom they determine are assisting the evasion of sanctions or violating the provisions of UNSC Resolutions 1718 (2006), 1874 (2009), 2087 (2013) or 2094 (2013) or of this Decision, from their territories for the purpose of repatriation to the DPRK, consistent with applicable national and international law. 2. Paragraph 1 shall not apply where the presence of a person is required for fulfillment of a judicial process or exclusively for medical, safety or other humanitarian purposes. CHAPTER VI FREEZING OF FUNDS AND ECONOMIC RESOURCES Article 15 1. All funds and economic resources belonging to, owned, held or controlled, directly or indirectly, by: (a) the persons and entities designated by the Sanctions Committee or by the Security Council as being engaged in or providing support for, including through illicit means, the DPRK's nuclear-related, ballistic missiles-related or other weapons of mass destruction-related programmes, or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, including through illicit means, as listed in Annex I; (b) the persons and entities not covered by Annex I, as listed in Annex II: (i) that are responsible for, including through supporting or promoting, the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, including through illicit means, (ii) that provide financial services or the transfer to, through, or from the territory of Member States, or involving nationals of Member States or entities organised under their laws, or persons or financial institutions in their territory, of any financial or other assets or resources that could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes, or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, (iii) that are involved, including through the provision of financial services, in the supply to or from the DPRK of arms and related material of all types, or the supply to the DPRK of items, materials, equipment, goods and technology which could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes; (c) the persons and entities not covered by Annex I or Annex II working on behalf or at the direction of a person or entity listed in Annex I or Annex II or persons assisting the evasion of sanctions or violating the provisions of UNSCR 1718 (2006), 1874 (2009), 2087 (2013) or 2094 (2013) or of this Decision, as listed in Annex III to this Decision, shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of persons and entities referred to in paragraph 1. 3. Exemptions may be made for funds and economic resources which are: (a) necessary to satisfy basic needs, including payment for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for the payment of reasonable professional fees and the reimbursement of incurred expenses associated with the provision of legal services; or (c) intended exclusively for the payment of fees or service charges, in accordance with national laws, for the routine holding or maintenance of frozen funds and economic resources, after notification where appropriate by the Member State concerned to the Sanctions Committee of the intention to authorise access to such funds and economic resources and in the absence of a negative decision by the Sanctions Committee within five working days of such notification. 4. Exemptions may also be made for funds and economic resources which are: (a) necessary for extraordinary expenses. Where appropriate, the Member State concerned shall first notify and get approval from the Sanctions Committee; or (b) the subject of a judicial, administrative or arbitral lien or judgment, in which case the funds and economic resources may be used to satisfy that lien or judgment, provided that the lien or judgment was entered prior to the date on which the person or entity referred to in paragraph 1 was designated by the Sanctions Committee, the Security Council or by the Council, and is not for the benefit of a person or entity referred to in paragraph 1. Where appropriate the Member State concerned shall first notify the Sanctions Committee. 5. Paragraph 2 shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose prior to 14 October 2006, provided that any such interest, other earnings and payments continue to be subject to paragraph 1. CHAPTER VII OTHER RESTRICTIVE MEASURES Article 16 Member States shall take the necessary measures to exercise vigilance and prevent specialised teaching or training of DPRK nationals, within their territories or by their nationals, of disciplines which would contribute to the DPRK's proliferation-sensitive nuclear activities and the development of nuclear weapon delivery systems. Article 17 Member States shall, in accordance with international law, exercise enhanced vigilance over DPRK diplomatic personnel so as to prevent such individuals from contributing to the DPRKs nuclear or ballistic missile programmes, or other activities prohibited by UNSCR 1718 (2006), 1874 (2009), 2087 (2013) and 2094 (2013) or by this Decision, or to the evasion of measures imposed by those UNSC Resolutions or by this Decision. CHAPTER VIII GENERAL AND FINAL PROVISIONS Article 18 No claims, including for compensation or indemnification or any other claim of this kind, such as a claim of set-off, fines or a claim under a guarantee, claims for extension or payment of a bond, financial guarantee, including claims arising from letters of credit and similar instruments, in connection with any contract or transaction the performance of which was affected, directly or indirectly, wholly or in part, by reason of measures decided on pursuant to UNSCR 1718 (2006), 1874 (2009), 2087 (2013) and 2094 (2013), including measures of the Union or any Member State in accordance with, as required by or in any connection with, the implementation of the relevant decisions of the Security Council or measures covered by this Decision, shall be granted to the designated persons or entities listed in Annexes I, II or III, or any other person or entity in the DPRK, including the Government of the DPRK, its public bodies, corporations and agencies, or any person or entity claiming through or for the benefit of any such person or entity. Article 19 1. The Council shall adopt modifications to Annex I on the basis of the determinations made by the Security Council or by the Sanctions Committee. 2. The Council, acting by unanimity on a proposal from Member States or the High Representative of the Union for Foreign Affairs and Security Policy, shall establish the lists in Annex II or III and adopt modifications thereto. Article 20 1. Where the Security Council or the Sanctions Committee lists a person or entity, the Council shall include such person or entity in Annex I. 2. Where the Council decides to subject a person or entity to the measures referred to in points (b) and (c) of Article 13(1) and point (b) of Article 15(1), it shall amend Annex II or III accordingly. 3. The Council shall communicate its decision to the person or entity referred to in paragraphs 1 and 2, including the grounds for listing, either directly, if the address is known, or through the publication of a notice, providing such person or entity an opportunity to present observations. 4. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the person or entity accordingly. Article 21 1. Annexes I, II and III shall include the grounds for listing of listed persons and entities, as provided by the Security Council or by the Sanctions Committee with regard to Annex I. 2. Annexes I, II and III shall also include, where available, information necessary to identify the persons or entities concerned, as provided by the Security Council or by the Sanctions Committee for Annex I. With regard to persons, such information may include names including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address, if known, and function or profession. With regard to entities, such information may include names, place and date of registration, registration number and place of business. Annex I shall also include the date of designation by the Security Council or by the Sanctions Committee. Article 22 1. This Decision shall be reviewed, and, if necessary, amended, in particular as regards the categories of persons, entities or items or additional persons, entities or items to be covered by the restrictive measures, or taking into account relevant Security Council Resolutions. 2. The measures referred to in points (b) and (c) of Article 13(1) and point (b) of 15(1) shall be reviewed at regular intervals and at least every 12 months. They shall cease to apply in respect of the persons and entities concerned if the Council determines, in accordance with the procedure referred to in Article 19(2), that the conditions for their application are no longer met. Article 23 Decision 2010/800/CFSP is hereby repealed. Article 24 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Luxembourg, 22 April 2013. For the Council The President C. ASHTON (1) OJ L 341, 23.12.2010, p. 32. (2) OJ L 338, 21.12.2011, p. 56. (3) OJ L 46, 19.2.2013, p. 28. (4) OJ L 134, 29.5.2009, p. 1. ANNEX I A. List of persons referred to in Article 13(1)(a) Name Alias Date of birth Date of designation Other information 1. Yun Ho-jin a.k.a. Yun Ho-chin 13.10.1944 16.7.2009 Director of Namchongang Trading Corporation; oversees the import of items needed for the uranium enrichment programme. 2. Ri Je-son a.k.a. Ri Che-son 1938 16.7.2009 Director of the General Bureau of Atomic Energy (GBAE), chief agency directing the Democratic People's Republic of Korea's nuclear programme; facilitates several nuclear endeavours including GBAE's management of Yongbyon Nuclear Research Centre and Namchongang Trading Corporation. 3. Hwang Sok-hwa 16.7.2009 Director in the General Bureau of Atomic Energy (GBAE); involved in the Democratic People's Republic of Korea's nuclear programme; as Chief of the Scientific Guidance Bureau in the GBAE, served on the Science Committee inside the Joint Institute for Nuclear Research. 4. Ri Hong-sop 1940 16.7.2009 Former director, Yongbyon Nuclear Research Centre, oversaw three core facilities that assist in the production of weapons-grade plutonium: the Fuel Fabrication Facility, the Nuclear Reactor, and the Reprocessing Plant. 5. Han Yu-ro 16.7.2009 Director of Korea Ryongaksan General Trading Corporation; involved in the Democratic People's Republic of Korea's ballistic missile programme. 6. Paek Chang-Ho Pak Chang-Ho; Paek Chang-Ho Passport: 381420754; Passport Date of Issue: 7 December 2011; Passport Date of Expiration: 7 December 2016; D.O.B. 18 June 1964; P.O.B. Kaesong, DPRK 22.1.2013 Senior official and head of the satellite control center of Korean Committee for Space Technology. 7. Chang Myong-Chin Jang Myong-Jin D.O.B. 1966; Alt. D.O.B. 1965 22.1.2013 General Manager of the Sohae Satellite Launching Station and head of launch center at which the 13 April and 12 December 2012 launches took place. 8. Ra Kyong-Su 22.1.2013 Ra Kyong-Su is a Tanchon Commercial Bank (TCB) official. In this capacity he has facilitated transactions for TCB. Tanchon was designated by the Sanctions Committee in April 2009 as the main DPRK financial entity responsible for sales of conventional arms, ballistic missiles, and goods related to the assembly and manufacture of such weapons. 9. Kim Kwang-il 22.1.2013 Kim Kwang-il is a Tanchon Commercial Bank (TCB) official. In this capacity, he has facilitated transactions for TCB and the Korea Mining Development Trading Corporation (KOMID). Tanchon was designated by the Sanctions Committee in April 2009 as the main DPRK financial entity responsible for sales of conventional arms, ballistic missiles, and goods related to the assembly and manufacture of such weapons. KOMID was designated by the Sanctions Committee in April 2009 and is the DPRKs primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 10. Yon Chong Nam 7.3.2013 Chief Representative for the Korea Mining Development Trading Corporation (KOMID). The KOMID was designated by the Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 11. Ko Chol-Chae 7.3.2013 Deputy Chief Representative for the Korea Mining Development Trading Corporation (KOMID). The KOMID was designated by the Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and mainexporter of goods and equipment related to ballistic missiles and conventional weapons. 12. Mun Chong-Chol 7.3.2013 Mun Chong-Chol is a TCB official. In this capacity he has facilitated transactions for TCB. Tanchon was designated by the Sanctions Committee in April 2009 and is the main DPRK financial entity for sales of conventional arms, ballistic missiles, and goods related to the assembly and manufacture of such weapons. B. List of entities referred to in Article 15(1)(a) Name Alias Location Date of designation Other information 1. Korea Mining Development Trading Corporation a.k.a. CHANGGWANG SINYONG CORPORATION; a.k.a. EXTERNAL TECHNOLOGY GENERAL CORPORATION; a.k.a. DPRKN MINING DEVELOPMENT TRADING COOPERATION; a.k.a. KOMID Central District, Pyongyang, DPRK. 24.4.2009 Primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 2. Korea Ryonbong General Corporation a.k.a. KOREA YONBONG GENERAL CORPORATION; f.k.a. LYONGAKSAN GENERAL TRADING CORPORATION Pot'onggang District, Pyongyang, DPRK; Rakwon- dong, Pothonggang District, Pyongyang, DPRK. 24.4.2009 Defence conglomerate specialising in acquisition for DPRK defence industries and support to that country's military-related sales. 3. Tanchon Commercial Bank f.k.a. CHANGGWANG CREDIT BANK; f.k.a., KOREA CHANGGWANG CREDIT BANK Saemul 1-Dong Pyongchon District, Pyongyang, DPRK. 24.4.2009 Main DPRK financial entity for sales of conventional arms, ballistic missiles, and goods related to the assembly and manufacture of such weapons. 4. Namchongang Trading Corporation a.k.a. NCG; a.k.a. NAMCHONGANG TRADING; a.k.a. NAM CHON GANG CORPORATION; a.k.a. NOMCHONGANG TRADING CO.; a.k.a. NAM CHONG GAN TRADING CORPORATION Pyongyang, DPRK. 16.7.2009 Namchongang is a DPRK trading company subordinate to the General Bureau of Atomic Energy (GBAE). Namchongang has been involved in the procurement of Japanese-origin vacuum pumps that were identified at a DPRK nuclear facility, as well as nuclear-related procurement associated with a German individual. It has further been involved in the purchase ofaluminium tubes and other equipment specifically suitable for a uranium enrichment programme from the late 1990s. Its representative is a former diplomat who served as DPRK's representative for the International Atomic Energy Agency (IAEA) inspection of the Yongbyon nuclear facilities in 2007. Namchongang's proliferation activities are of grave concern given the DPRK's past proliferation activities. 5. Hong Kong Electronics a.k.a. HONG KONG ELECTRONICS KISH CO Sanaee St., Kish Island, Iran. 16.7.2009 Owned or controlled by, or acts or purports to act for or on behalf of Tanchon Commercial Bank and KOMID. Hong Kong Electronics has transferred millions of dollars of proliferation-related funds on behalf of Tanchon Commercial Bank and KOMID (both designated by the Sanctions Committee in April 2009) since 2007. Hong Kong Electronics has facilitated the movement of money from Iran to the DPRK on behalf of KOMID. 6. Korea Hyoksin Trading Corporation a.k.a. KOREA HYOKSIN EXPORT AND IMPORT CORPORATION Rakwon-dong, Pothonggang District, Pyongyang, DPRK. 16.7.2009 A DPRK company based in Pyongyang that is subordinate to Korea Ryonbong General Corporation (designated by the Sanctions Committee in April 2009) and is involved in the development of weapons of mass destruction. 7. General Bureau of Atomic Energy (GBAE) a.k.a. General Department of Atomic Energy (GDAE) Haeudong, Pyongchen District, Pyongyang, DPRK. 16.7.2009 The GBAE is responsible for the DPRK's nuclear programme, which includes the Yongbyon Nuclear Research Centre and its 5 MWe (25 MWt) plutonium production research reactor, as well as its fuel fabrication and reprocessing facilities. The GBAE has held nuclear-related meetings and discussions with the International Atomic Energy Agency. GBAE is the primary DPRK Government agency that oversees nuclear programmes, including the operation of the Yongbyon Nuclear Research Centre. 8. Korean Tangun Trading Corporation Pyongyang, DPRK. 16.7.2009 Korea Tangun Trading Corporation is subordinate to DPRK's Second Academy of Natural Sciences and is primarily responsible for the procurement of commodities and technologies to support DPRK's defence research and development programmes, including, but not limited to, weapons of mass destruction and delivery system programmes and procurement, including materials that are controlled or prohibited under relevant multilateral control regimes. 9. Korean Committee for Space Technology DPRK Committee for Space Technology; Department of Space Technology of the DPRK; Committee for Space Technology; KCST Pyongyang, DPRK 22.1.2013 The Korean Committee for Space Technology (KCST) orchestrated the DPRKs launches on 13 April 2012 and 12 December 2012 via the satellite control center and Sohae launch area. 10. Bank of East Land Dongbang Bank; Tongbang UNhaeng; Tongbang Bank P.O. Box 32, BEL Building, Jonseung-Dung, Moranbong District, Pyongyang, DPRK 22.1.2013 DPRK financial institution Bank of East Land facilitates weapons-related transactions for, and other support to, arms manufacturer and exporter Green Pine Associated Corporation (Green Pine). Bank of East Land has actively worked with Green Pine to transfer funds in a manner that circumvents sanctions. In 2007 and 2008, Bank of East Land facilitated transactions involving Green Pine and Iranian financial institutions, including Bank Melli and Bank Sepah. The Security Council designated Bank Sepah in Resolution 1747 (2007) for providing support to Irans ballistic missile program. Green Pine was designated by the Sanctions Committee in April 2012. 11. Korea Kumryong Trading Corporation 22.1.2013 Used as an alias by the Korea Mining Development Trading Corporation (KOMID) to carry out procurement activities. KOMID was designated by the Sanctions Committee in April 2009 and is the DPRKs primary arms dealer and main exporterof goods and equipment related to ballistic missiles and conventional weapons. 12. Tosong Technology Trading Corporation Pyongyang, DPRK 22.1.2013 The Korea Mining Development Corporation (KOMID) is the parent company of Tosong Technology Trading Corporation. KOMID was designated by the Sanctions Committee in April 2009 and is the DPRKs primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 13. Korea Ryonha Machinery Joint Venture Corporation Chosun Yunha Machinery Joint Operation Company; Korea Ryenha Machinery J/V Corporation; Ryonha Machinery Joint Venture Corporation Central District, Pyongyang, DPRK; Mangungdae-gu, Pyongyang, DPRK; Mangyongdae District, Pyongyang, DPRK 22.1.2013 Korea Ryonbong General Corporation is the parent company of Korea Ryonha Machinery Joint Venture Corporation. Korea Ryonbong General Corporation was designated by the Sanctions Committee in April 2009 and is a defence conglomerate specializing in acquisition for DPRK defence industries and support to that countrys military-related sales. 14. Leader (Hong Kong) International Leader International Trading Limited Room 1610 Nan Fung Tower, 173 Des Voeux Road, Hong Kong 22.1.2013 Facilitates shipments on behalf of the Korea Mining Development Trading Corporation (KOMID). KOMID was designated by the Sanctions Committee in April 2009 and is the DPRKs primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. 15. Green Pine Associated Corporation Chongsong United Trading Company; Chongsong Yonhap; Chongsong Yonhap; Chosun Chawon Kaebal Tuja Hoesa; Jindallae; Kumhaeryong Company LTD; Natural Resources Development and Investment Corporation; Saeingpil Company c/o Reconnaissance General Bureau Headquarters, Hyongjesan-Guyok, Pyongyang, DPRK; Nungrado, Pyongyang, DPRK 2.5.2012 Green Pine Associated Corporation ( Green Pine ) has taken over many of the activities of the Korea Mining Development Trading Corporation (KOMID). KOMID was designated by the Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. Green Pine is also responsible for approximately half of the armsand related materiel exported by the DPRK. Green Pine has been identified for sanctions for exporting arms or related material from North Korea. Green Pine specializes in the production of maritime military craft and armaments, such as submarines, military boats and missile systems, and has exported torpedoes and technical assistance to Iranian defence-related firms. 16. Amroggang Development Banking Corporation Amroggang Development Bank; Amnokkang Development Bank Tongan-dong, Pyongyang, DPRK 2.5.2012 Amroggang, which was established in 2006, is a Tanchon Commercial Bank-related company managed by Tanchon officials. Tanchon plays a role in financing KOMID's sales of ballistic missiles and has also been involved in ballistic missile transactions from KOMID to Iran's Shahid Hemmat Industrial Group (SHIG). Tanchon Commercial Bank was designated by the Sanctions Committee in April 2009 and is the main DPRK financial entity for sales of conventional arms, ballistic missiles and goods related to the assembly and manufacture of such weapons. KOMID was designated by the Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. The Security Council designated SHIG in Resolution 1737 (2006) as an entity involved in Irans ballistic missile programme. 17. Korea Heungjin Trading Company Hunjin Trading Co.; Korea Henjin Trading Co.; Korea Hengjin Trading Company Pyongyang, DPRK. 2.5.2012 The Korea Heungjin Trading Company is used by KOMID for trading purposes. It is suspected it has been involved in supplying missile-related goods to Irans Shahid Hemmat Industrial Group (SHIG). Heungjin has been associated with KOMID, and, more specifically, KOMIDs procurement office. Heungjin has been used to procure an advanced digital controller with applications in missile design. KOMID was designated by the Sanctions Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. The SecurityCouncil designated SHIG in Resolution 1737 (2006) as an entity involved in Irans ballistic missile programme. 18. Second Academy of Natural Sciences 2nd Academy of Natural Sciences; Che 2 Chayon Kwahakwon; Academy of Natural Sciences; Chayon Kwahak-Won; National Defense Academy; Kukpang Kwahak-Won; Second Academy of Natural Sciences Research Institute; Sansri Pyongyang, DPRK 7.3.2013 The Second Academy of Natural Sciences is a national-level organization responsible for research and development of the DPRKs advanced weapons systems, including missiles and probably nuclear weapons. The Second Academy of Natural Sciences uses a number of subordinate organizations to obtain technology, equipment, and information from overseas, including Tangun Trading Corporation, for use in the DPRKs missile and probably nuclear weapons programmes. Tangun Trading Corporation was designated by the Sanctions Committee in July 2009 and is primarily responsible for the procurement of commodities and technologies to support DPRKs defence research and development programmes, including, but not limited to, weapons of mass destruction and delivery system programmes and procurement, including materials that are controlled or prohibited under relevant multilateral control regimes. 19. Korea Complex Equipment Import Corporation Rakwon-dong, Pothonggang District, Pyongyang, DPRK 7.3.2013 Korea Ryonbong General Corporation is the parent company of Korea Complex Equipment Import Corporation. Korea Ryonbong General Corporation was designated by the Sanctions Committee in April 2009 and is a defence conglomerate specializing in acquisition for DPRK defence industries and support to that countrys military-related sales. ANNEX II List of persons referred to in Article 13(1)(b) and of persons and entities referred to in Article 15(1)(b) I. Persons and entities responsible for the DPRKs nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them. A. Persons Name (and possible aliases) Identifying information Reasons 1. CHANG Song-taek (alias JANG Song-Taek) Date of birth: 2.2.1946 or 6.2.1946 or 23.2.1946 (North Hamgyong province) Passport number (as of 2006): PS 736420617 Member of the National Defence Commission. Director of the Administrative Department of the Korean Workers' Party. 2. CHON Chi Bu Member of the General Bureau of Atomic Energy, former technical director of Yongbyon. 3. CHU Kyu-Chang (alias JU Kyu-Chang) Date of birth: between 1928 and 1933 First Deputy Director of the Defence Industry Department (ballistics programme), Korean Workers' Party, Member of the National Defence Commission. 4. HYON Chol-hae Year of birth: 1934 (Manchuria, China) Deputy Director of the General Political Department of the People's Armed Forces (military adviser to late Kim Jong-Il). 5. JON Pyong-ho Year of birth: 1926 Secretary of the Central Committee of the Korean Workers' Party, Head of the Central Committee's Military Supplies Industry Department controlling the Second Economic Committee of the Central Committee, member of the National Defence Commission. 6. KIM Yong-chun (alias Young-chun) Date of birth: 4.3.1935 Passport number: 554410660 Deputy Chairman of the National Defence Commission, Minister for the People's Armed Forces, special adviser to late Kim Jong-Il on nuclear strategy. 7. O Kuk-Ryol Year of birth: 1931 (Jilin Province, China) Deputy Chairman of the National Defence Commission, supervising the acquisition abroad of advanced technology for nuclear and ballistic programmes. 8. PAEK Se-bong Year of birth: 1946 Chairman of the Second Economic Committee (responsible for the ballistics programme) of the Central Committee of the Korean Workers' Party. Member of the National Defence Commission. 9. PAK Jae-gyong (alias Chae-Kyong) Year of birth: 1933 Passport number: 554410661 Deputy Director of the General Political Department of the People's Armed Forces and Deputy Director of the Logistics Bureau of the People's Armed Forces (military adviser to late Kim Jong-II). 10. PYON Yong Rip (alias Yong-Nip) Date of birth: 20.9.1929 Passport number: 645310121 (issued on 13.09.2005) President of the Academy of Science, involved in WMD-related biological research. 11. RYOM Yong Director of the General Bureau of Atomic Energy (entity designated by the United Nations), in charge of international relations. 12. SO Sang-kuk Date of birth: between 1932 and 1938 Head of the Department of Nuclear Physics, Kim Il Sung University. 13. Lieutenant General Kim Yong Chol (alias: Kim Yong-Chol; Kim Young-Chol; Kim Young-Cheol; Kim Young-Chul) Date of birth: 1946 Location: Pyongan-Pukto, North Korea Kim Yong Chol is the commander of Reconnaissance General Bureau (RGB). 14. Pak To-Chun Date of birth: 9.3. 1944 Place of birth: Jagang, Rangrim Member of the National Security Council. He is in charge of the arms industry. It is reported that he commands the office for nuclear energy. This institution is decisive for DPRKs nuclear and rocket launcher program. B. Entities Name (and possible aliases) Identifying information Reasons 1. Korea Pugang mining and Machinery Corporation ltd Subsidiary of Korea Ryongbong General Corporation (entity designated by the United Nations, 24.4.2009); operates facilities for the production of aluminium powder, which can be used in missiles. 2. Korea Taesong Trading Company Location: Pyongyang Pyongyang-based entity used by the Korea Mining Development Trading Corporation (KOMID) for trading purposes (KOMID was designated by the United Nations, 24.4.2009). Korea Taesong Trading Company has acted on behalf of KOMID in dealings with Syria. 3. Korean Ryengwang Trading Corporation Rakwon-dong, Pothonggang District, Pyongyang, North Korea Subsidiary of Korea Ryongbong General Corporation (entity designated by the United Nations, 24.4.2009). 4. Second Economic Committee The Second Economic Committee is involved in key aspects of North Koreas missile program. The Second Economic Committee is responsible for overseeing the production of North Koreas ballistic missiles. It also directs the activities of KOMID (KOMID was designated by the United Nations, 24.4.2009). It is a national-level organization responsible for research and development of North Koreas advanced weapons systems, including missiles and probably nuclear weapons. It uses a number of subordinate organizations to obtain technology, equipment, and information from overseas, including Korea Tangun Trading Corporation, for use in North Koreas missile and probably nuclear weapons programs. 5. Sobaeku United Corp. (alias Sobaeksu United Corp.) State-owned company, involved in research into, and the acquisition, of sensitive products and equipment. It possesses several deposits of natural graphite, which provide raw material for two processing facilities, which, inter alia, produce graphite blocks that can be used in missiles. 6. Yongbyon Nuclear Research Centre Research centre which has taken part in the production of military-grade plutonium. Centre maintained by the General Bureau of Atomic Energy (entity designated by the United Nations, 16.7.2009). 7. Hesong Trading Corporation Pyongyang, DPRK Controlled by Korea Mining Development Corporation (KOMID) (designated by UNSCR 1718 Sanctions Committee in April 2009): primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. Involved in supplies with potential use in ballistic missile program. 8. Korea Complex Equipment Import Corporation Rakwon-dong, Pothonggang District, Pyongyang, DPRK Controlled by Korea Ryonbong General Corporation (designated by the UNSCR 1718 Sanctions Committee in April 2009): defence conglomerate specialising in acquisition for DPRK defence industries and support to that country's military-related sales 9. Korea International Chemical Joint Venture Company (alias Choson International Chemicals Joint Operation Company; Chosun International Chemicals Joint Operation Company; International Chemical Joint Venture Corporation) Hamhung, South Hamgyong Province, DPRK; Man gyongdae-kuyok, Pyongyang, DPRK; Mangyungdae-gu, Pyongyang, DPRK Controlled by Korea Ryonbong General Corporation (designated by the UNSCR 1718 Sanctions Committee in April 2009): defence conglomerate specialising in acquisition for DPRK defence industries and support to that country's military-related sales 10. Korea Kwangsong Trading Corporation Rakwon-dong, Pothonggang District, Pyongyang, DPRK Controlled by Korea Ryonbong General Corporation (designated by the UNSCR 1718 Sanctions Committee in April 2009): defence conglomerate specialising in acquisition for DPRK defence industries and support to that country's military-related sales 11. Munitions Industry Department (a.k.a.: Military Supplies Industry Department) Pyongyang, DPRK Responsible for overseeing activities of North Koreas military industries, including the Second Economic Committee (SEC) and KOMID. This includes overseeing the development of North Koreas ballistic missile and nuclear programmes. Until recently, it was headed by Jon Pyong Ho. Information suggests former Minitions Industry Department (MID) first vice director Chu Kyu-chang (Ju Gyu-chang) is now director of the MID, which is publicly referred to as the Machine Building Industry Department. Chu served as the overall supervisor for North Koreas missile development, including oversight of the April 5, 2009 Taepo Dong-2 (TD-2) missile launch and the failed July 2006 TD-2 launch. 12. Reconnaissance General Bureau (RGB) (a.k.a.: Chongchal Chongguk; RGB; KPA Unit 586) Hyongjesan-Guyok, Pyongyang, North Korea; Nungrado, Pyongyang, North Korea. The Reconnaissance General Bureau (RGB) is North Koreas premiere intelligence organization, created in early 2009 by the merger of existing intelligence organizations from the Korean Workers Party, the Operations Department and Office 35, and the Reconnaissance Bureau of the Korean Peoples Army. It falls under direct command of the Ministry of Defence and is primarily in charge of gathering military intelligence. RGB trades in conventional arms and controls the EU-designated North Korean conventional arms firm Green Pine Associated Corporation (Green Pine). II. Persons and entities providing financial services that could contribute to the DPRKs nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes A. Persons Name (and possible aliases) Identifying information Reasons 1. JON Il-chun Date of birth: 24.8.1941 In February of 2010 KIM Tong-un was discharged from his office as director of Office 39, which is, among other things, in charge of purchasing goods out of the DPRK diplomatic representations bypassing sanctions. He was replaced by JON Il-chun. JON Il-chun is also said to be one of the leading figures in the State Development Bank. 2. KIM Tong-un Former director of "Office 39" of the Central Committee of the Workers' Party, which is involved in proliferation financing. 3. Kim Tong-Myo'ng (a.k.a.: Kim Chin-so'k) Date of birth: 1964, Nationality: North Korean. Kim Tong-Myo'ng acts on behalf of Tanchon Commercial Bank (designated by the 1718 Sanctions Committee in April 2009). Kim Dong Myong has held various positions within Tanchon since at least 2002 and is currently Tanchon's president. He has also played a role in managing Amroggang's affairs (owned or controlled by Tanchon Commercial Bank) using the alias Kim Chin-so'k. B. Entities Name (and possible aliases) Identifying information Reasons 1. Korea Daesong Bank (alias: Choson Taesong Unhaeng; Taesong Bank) Address: Segori-dong, Gyongheung St., Potonggang District, Pyongyang Phone: 850 2 381 8221 Phone: 850 2 18111 ext. 8221 Fax: 850 2 381 4576 North Korean financial institution that is directly subordinated to Office 39 and is involved in facilitating North Koreas proliferation financing projects. 2. Korea Daesong General Trading Corporation (alias: Daesong Trading; Daesong Trading Company; Korea Daesong Trading Company; Korea Daesong Trading Corporation) Address: Pulgan Gori Dong 1, Potonggang District, Pyongyang Phone: 850 2 18111 ext. 8204/8208 Phone: 850 2 381 8208/4188 Fax: 850 2 381 4431/4432 Company that is subordinated to Office 39 and is used to facilitate foreign transactions on behalf of Office 39. Office 39s Director of Office, Kim Tong-un is listed in Annex V of Council Regulation (EC) No 329/2007. 3. Korea Kwangson Banking Corp. (KKBC) (a.k.a.: Korea Kwangson Banking Corp; KKBC) Jungson-dong, Sungri Street, Central District, Pyongyang, DPRK A subordinate acting on behalf of or at the direction of, owned or controlled by the Korea Ryonbong General Corporation (designated by the UNSCR 1718 Sanctions Committee in April 2009). Provides financial services in support of both Tanchon Commercial Bank (designated by UNSCR1718 Sanctions Committee in April 2009) and Korea Hyoksin Trading Corporation (designated by UNSCR1718 Sanctions Committee in July 2009). Since 2008, Tanchon has been utilizing KKBC to facilitate funds transfers likely amounting to millions of dollars, including transfers involving Korea Mining Development Trading Corporation (KOMID) (designated by UNSCR1718 Sanctions Committee in April 2009) related funds from Burma to China in 2009. Additionally, Hyoksin, which the UN described as being involved in the development of weapons of mass destruction, sought to use KKBC in connection with a purchase of dual-use equipment in 2008. KKBC has at least one overseas branch in Dandong, China. 4. Office 39 of The Korean Workers Party (a.k.a.: Office #39; Office No. 39; Bureau 39; Central Committee; Third Floor Division 39.) Second KWP Government Building (Korean: Chongsa), Chungsong, Urban Tower (KoreanDong), Chung Ward, Pyongyang, North Korea; Chung-Guyok (Central District), Sosong Street, Kyongrim-Dong, Pyongyang, North Korea; Changgwang Street, Pyongyang, North Korea. Office 39 of the Korean Workers Party engages in illicit economic activity to support the North Korean government. It has branches throughout the nation that raise and manage funds and is responsible for earning foreign currency for North Koreas Korean Workers Party senior leadership through illicit activities such as narcotics trafficking. Office 39 controls a number of entities inside North Korea and abroad through which it conducts numerous illicit activities including the production, smuggling, and distribution of narcotics. Office 39 has also been involved in the attempted procurement and transfer to North Korea of luxury goods. Office 39 figures among the most important organisations assigned with currency and merchandise acquisition. It is said to have been under the command of late Kim Jong-il. It controls several trading companies some of which are active in illicit activites, among them Daesong General Bureau, part of Daesong group, the largest company group of the country. Office 39 according to some sources entertains representation office in Rome, Beijing, Bangkok, Singapore, Hongkong and Dubai. To the outside office 39 changes name and appearance regularly. Director of office 39, JON il-chun is already listed on the EU sanction list. Office 39 produced methamphetamine in Sangwon, South Pyongan Province and was also involved in the distribution of methamphetamine to small-scale North Korean smugglers for distribution through China and South Korea. Office 39 also operates poppy farms in North Hamkyong Province and North Pyongan Province and produces opium and heroin in Hamhung and Nachin. In 2009, Office 39 was involved in the failed attempt to purchase and export to North Korea  through China  two Italian-made luxury yachts worth more than $15 million. Halted by Italian authorities, the attempted export of the yachts destined for late Kim Jong-il was in violation of United Nations sanctions against North Korea under UNSCR 1718, which specifically require Member States to prevent the supply, sale, or transfer of luxury goods to North Korea. Office 39 previously used Banco Delta Asia to launder illicit proceeds. Banco Delta Asia was identified by the Treasury Department in September 2005 as a primary money laundering concern under Section 311 of the USA PATRIOT Act because it represented an unacceptable risk of money laundering and other financial crimes. III. Persons and entities involved in the supply to or from the DPRK of arms and related material of all types, or of items, materials, equipment, goods and technology which could contribute to the DPRKs nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes A. Persons ¦ B. Entities ¦ ANNEX III List of persons referred to in point (c) of Article 13(1) and point (c) of Article 15(1) ¦ ANNEX IV List of branches and subsidiaries referred to in point (b) of Article 7(1) ¦ ANNEX V List of branches, subsidiaries and financial entities referred to in points (c) and (d) of Article 7(1) ¦